Decided November 15, 1932.
In this proceeding, commenced on October 6, 1932, by the filing of an application for a writ of mandate, the relator alleged that on December 29, 1930, he was charged by information with having committed the crime of assault in the second degree to which he pleaded not guilty, and that he had been deprived of his constitutional right to a speedy trial. Deeming the allegations of his petition sufficient, we issued an alternative writ of mandate, commanding the district court either to dismiss the action pending against the relator, or to show cause on this day why it should proceed otherwise. The *Page 596 
district court, through the presiding judge, has made a return to the writ, showing that on November 10, 1932, that court made and entered an order dismissing the action against the relator, discharging him from custody and exonerating his bail.
The purpose of this proceeding being accomplished, nothing further remains to be done and an order of dismissal of this proceeding will be entered.